Case 3:20-cv-00527-TAD-KLH Document 8 Filed 11/17/20 Page 1 of 1 PageID #: 69




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


ESTHER WATSON                                             CASE NO. 3:20-CV-00527

VERSUS                                                    JUDGE DOUGHTY

SCHOOL BOARD OF FRANKLIN PARISH                           MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 7] having been

considered, no objections having been filed, and finding that the same is supported by the law and

the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Defendants’ motion to

dismiss for failure to state a claim upon which relief can be granted [Doc. No. 5-1] is

GRANTED and the claims under Title VII of the Civil Rights Act of 1964 against

Superintendent Lanny Johnson and his successor, Eddie Ray Bryan, Ronnie Hatton, Danny

Davis, Richard Kelly, Louise Johnson, Tim Eubanks, and Dorothy Brown in their individual

capacities are DISMISSED, preserving the plaintiff’s claims against Superintendent Lanny

Johnson and his successor in their official capacities.

       THUS DONE AND SIGNED this 17th day of November, 2020, in Monroe, Louisiana.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
